                Case 19-11743-JTD             Doc 813        Filed 06/11/21        Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

PANCAKES & PIES, LLC,1                                     Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.              Objection Deadline: June 28, 2021, at 4:00 p.m. ET
                                                           Hearing Date: July 22, 2021, at 10:00 a.m. ET

               LIQUIDATING TRUSTEE’S FOURTH OMNIBUS OBJECTION
                        (SUBSTANTIVE) TO CERTAIN CLAIMS
                 (NO LIABILITY CLAIMS AND OVERSTATED CLAIMS)

      PARTIES RECEIVING THIS OMNIBUS OBJECTION TO CLAIMS SHOULD
    LOCATE THEIR NAMES AND CLAIM(S) ON EXHIBIT 1 AND/OR EXHIBIT 2 TO
            EXHIBIT A, ATTACHED TO THIS OMNIBUS OBJECTION.
                      ————————————————
     YOUR RIGHTS MAY BE AFFECTED BY THIS OMNIBUS OBJECTION AND BY
    ANY FURTHER OBJECTION THAT MAY BE FILED AGAINST YOUR CLAIM(S).

         Alfred T. Giuliano, as liquidating trustee (the “Liquidating Trustee”) on behalf of the

Liquidating Trust (the “Trust”) formed in the above-captioned chapter 11 cases (the “Chapter 11

Cases”) of the debtors and debtors in possession (the “Debtors”) through the Debtors’ Combined

Disclosure Statement and Chapter 11 Plan of Liquidation (the “Plan”), hereby files this omnibus

objection (this “Objection”) pursuant to section 502 of the Bankruptcy Code, Rules 3003

and 3007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local

Rule 3007–1 of the Local Rules of the Bankruptcy Court for the District of Delaware (the “Local

Rules”), to the claims listed on Exhibit 1 (the “No Liability Claims”) and Exhibit 2 (the

“Overstated Claims”), which are annexed to Exhibit A attached hereto, and seeks entry of an

order (the “Proposed Order”), substantially in the form annexed hereto as Exhibit A,



1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.



DOCS_DE:234616.1 65988/003
                Case 19-11743-JTD            Doc 813      Filed 06/11/21    Page 2 of 10




(1) disallowing and expunging the No Liability Claims listed on Exhibit 1 to Exhibit A because

there is no basis for such claims in the Debtors’ books and records; and (2) reducing the

Overstated Claims listed on Exhibit 2 to Exhibit A because such claims are overstated and are

otherwise unsupported in the amounts demanded. In support of this Objection, the Liquidating

Trustee submits the Declaration of Michael G. Infanti (the “Declaration”), attached hereto as

Exhibit B. In further support of this Objection, the Liquidating Trustee represents as follows:

                                          Jurisdiction and Venue

                   1.        The United States Bankruptcy Court for the District of Delaware (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the District of

 Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

 U.S.C. § 157(b)(2), and the Liquidating Trustee confirms his consent pursuant to Local Rule

 9013-l(f) to the entry of a final order by the Court in connection with this Objection to the

 extent that it is later determined that the Court, absent consent of the parties, cannot enter final

 orders or judgments in connection herewith consistent with Article III of the United States

 Constitution.

                   2.        Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and

 1409.

                   3.        The statutory and legal predicates for the relief requested herein are

 Bankruptcy Code section 502(b), Bankruptcy Rules 3001, 3003, and 3007, and Local Rules

 1001-1(c), 3007-1, and 3007-2.




                                                      2
DOCS_DE:234616.1 65988/003
                   Case 19-11743-JTD             Doc 813        Filed 06/11/21        Page 3 of 10




                                                     Background

A.         General Background

                     4.       On August 5, 2019 (the “Petition Date”), the Debtors each filed a

    voluntary petition for relief under chapter 11 of the Bankruptcy Code.

                     5.       On January 14, 2020, the Court entered an order [Docket No. 562] (the

    “Confirmation Order”) confirming the Debtors’ Combined Disclosure Statement and Chapter

    11 Plan of Liquidation (the “Plan”). The Plan became effective on January 28, 2020 [Docket

    No. 590].

                     6.       Upon the Effective Date of the Plan, the Trust was established for the

    purpose of reconciling Class 4 General Unsecured Claims,2 liquidating Trust Assets, and

    making Distributions to the Trust Beneficiaries as provided for under the Plan or the

    Liquidating Trust Agreement governing the Trust.

B.         Claims Bar Date

                     7.       On October 2, 2019, the Court entered an order establishing various bar

    dates for filing proofs of claim [Docket No. 333] (the “Bar Date Order”). The Bar Date Order

    established November 4, 2019, at 5:00 p.m. (prevailing Eastern Time) as the General Bar Date,

    and February 3, 2020, at 5:00 p.m. (prevailing Eastern Time) as the Governmental Bar Date

    (collectively, the “Claims Bar Dates”). The Debtors subsequently served the Notice of Deadline

    for the Filing of Proofs of Claim, Including for Claims Asserted Under Section 503(b)(9) of the

    Bankruptcy Code [Docket No. 334] (the “Bar Date Notice”) as approved in the Bar Date Order




2
    Capitalized terms not defined herein shall the meanings ascribed to them in the Plan.


                                                            3
DOCS_DE:234616.1 65988/003
                Case 19-11743-JTD             Doc 813         Filed 06/11/21       Page 4 of 10




 and a proof of claim form on all creditors and equity holders of the Debtors. The certificate of

 service for the Bar Date Notice is at Docket No. 347.3

C.       The Claims Resolution Process

                   8.        In the ordinary course of business, the Debtors maintained books and

 records that reflect, inter alia, the Debtors’ liabilities and the amounts owed to their creditors.

 The Trust’s professionals have been given access to the Debtors’ books and records and, in

 conjunction with the Debtors and the Debtors’ professionals, are in the process of reviewing the

 books and records to reconcile filed and scheduled claims that are Class 4 General Unsecured

 Claims in these cases.

                   9.        The Debtors’ register of claims (the “Claims Register”), prepared by

 Kurtzman Carson Consultants LLC (the “Claims Agent”), reflects that, as of the date of this

 Objection, there are over 3,000 general unsecured claims filed or scheduled in the Debtors’

 chapter 11 cases. To reduce the number of claims and to avoid possible double recovery or

 otherwise improper recovery by claimants, the Liquidating Trustee has already filed three

 omnibus objections to claims and will be filing an additional three omnibus objections to

 Class 4 General Unsecured Claims. The Liquidating Trustee does not, at this time, contemplate

 the need for any additional omnibus objections to claims beyond the six referenced here.

                                                Relief Requested

                   10.       By this Objection, the Liquidating Trustee seeks entry of an order,

 pursuant to Bankruptcy Code section 502, Bankruptcy Rules 3003 and 3007, and Local

 Rule 3007–1, (a) disallowing and expunging the No Liability Claims, identified in Exhibit 1 to




3
  Supplemental affidavits of service filed by the Debtors’ claims agent are at Docket Nos. 367, 381, 398, 424, 434,
456, 466, 528, 545.


                                                          4
DOCS_DE:234616.1 65988/003
                Case 19-11743-JTD           Doc 813       Filed 06/11/21   Page 5 of 10




 the Proposed Order, in full; and (b) reducing the Overstated Claims, identified in Exhibit 2 to

 the Proposed Order as shown thereon.

                   11.       Each of the No Liability Claims is a claim that that is unsupported by the

 Debtors’ books and records and should be disallowed for the reasons more fully stated in the

 column captioned “Reason for Disallowance” as shown on Exhibit 1 to the Proposed Order.

 Accordingly, the Liquidating Trustee seeks to disallow and expunge the No Liability Claims.

                   12.       Each of the Overstated Claims is a claim that seeks an allowed claim in

 excess of the amount supported by the Overstated Claims and the Debtors’ books and records.

 Accordingly, the Liquidating Trustee seeks to have the Overstated Claims reduced as shown on

 Exhibit 2 to the Proposed Order.

                                            Basis for Objection

                   13.       Section 502(a) of the Bankruptcy Code provides that a “claim or interest,

 proof of which is filed under section 501 of this title, is deemed allowed, unless a party in

 interest . . . objects.” 11 U.S.C. § 502(a). In adjudicating claim objections, courts apply “a

 burden-shifting framework.” In re Devonshire PGA Holdings LLC, 548 B.R. 689, 697 (Bankr.

 D. Del. 2016). The Third Circuit Court of Appeals described this framework as follows:

                 Initially, the claimant must allege facts sufficient to support the
                 claim. If the averments in his filed claim meet this standard of
                 sufficiency, it is “prima facie” valid. In other words, a claim that
                 alleges facts sufficient to support a legal liability to the claimant
                 satisfies the claimant’s initial obligation to go forward. The
                 burden of going forward then shifts to the objector to produce
                 evidence sufficient to negate the prima facie validity of the filed
                 claim. It is often said that the objector must produce evidence
                 equal in force to the prima facie case. In practice, the objector
                 must produce evidence which, if believed, would refute at least one
                 of the allegations that is essential to the claim’s legal sufficiency.
                 If the objector produces sufficient evidence to negate one or more
                 of the sworn facts in the proof of claim, the burden reverts to the



                                                      5
DOCS_DE:234616.1 65988/003
                Case 19-11743-JTD           Doc 813       Filed 06/11/21    Page 6 of 10




                 claimant to prove the validity of the claim by a preponderance of
                 the evidence.

In re Allegheny Int’l Inc., 954 F.2d 167, 173–74 (3d Cir. 1992) (citations omitted).

                   14.       Further, section 502(b)(1) of the Bankruptcy Code provides that a claim

 must be disallowed if “such claim is unenforceable against the debtor and property of the

 debtor, under any agreement or applicable law . . . .” 11 U.S.C. § 502(b)(1).

                   15.       For the reasons set forth below, there is ample evidence to rebut the

 prima facie validity of each Claim.

A.      No Liability Claims

                   16.       The Liquidating Trustee objects to the No Liability Claims listed on

 Exhibit 1 to the Proposed Order because each of the No Liability Claims asserts a liability that

 is not reflected in the Debtors’ books and records or that has otherwise been satisfied. The

 Liquidating Trustee has reviewed each respective No Liability Claim and all supporting

 information and documentation provided therewith, has made reasonable efforts to research

 each such claim in the Debtor’s books and records, and, for this reason as well as any

 supplemental explanation shown in the “Reason for Disallowance” column on Exhibit 1, has

 determined that there is no liability for the No Liability Claims. Accordingly, the Liquidating

 Trustee requests that the Court disallow and expunge in their entirety each of the No Liability

 Claims from the claims register.

B.      Overstated Claims

                   17.       The Liquidating Trustee objects to the Overstated Claims listed on

 Exhibit 2 to the Proposed Order because each of the Overstated Claims asserts an incorrect

 amount according to the Debtors’ books and records. The Liquidating Trustee has reviewed the

 Overstated Claims and all supporting information and documentation provided therewith, has


                                                      6
DOCS_DE:234616.1 65988/003
                Case 19-11743-JTD            Doc 813      Filed 06/11/21    Page 7 of 10




 made reasonable efforts to research the claims in the Debtors’ books and records, and, for this

 reason as well as the supplemental explanation shown in the “Reason for Modification” column

 on Exhibit 2 to the Proposed Order, has determined that the Overstated Claims should be

 reduced as shown on Exhibit 2 to the Proposed Order. Accordingly, the Liquidating Trustee

 requests that the Court reduce the Overstated Claims identified on Exhibit 2 to the Proposed

 Order as shown on Exhibit 2 to the Proposed Order.

                                           Responses to Objection

                   18.        To contest an objection, a claimant must file and serve a written response

 to this Objection (a “Response”) so that it is received no later than June 28, 2021, at 4:00 p.m.

 (Eastern Time) (the “Response Deadline”). Every Response must be filed with the Office of

 the Clerk of the United States Bankruptcy Court for the District of Delaware: 824 North Market

 Street, Wilmington, Delaware 19801, and served upon the following entities, so that the

 Response is received no later than the Response Deadline, at the following addresses:


                                    Pachulski Stang Ziehl & Jones LLP
                                    919 North Market Street, 17th Floor
                                    P.O. Box 8705
                                    Wilmington, DE 19899 (Courier 19801)
                                    Attn: Michael R. Seidl
                                    Email: mseidl@pszjlaw.com

                  19.         Every Response to this Objection must contain, at a minimum, the

 following information:

                             i.     a caption setting forth the name of the Court, the name of the
                                    Debtors, the case number, and the title of objection to which the
                                    Response is directed;

                             ii.    the name of the claimant, his/her/its Claim number, and a
                                    description of the basis for the amount of the Claim;

                             iii.   the specific factual basis and supporting legal argument upon
                                    which the party will rely in opposing this Objection;

                                                      7
DOCS_DE:234616.1 65988/003
                Case 19-11743-JTD             Doc 813      Filed 06/11/21    Page 8 of 10




                             iv.    any supporting documentation, to the extent it was not included
                                    with the proof of claim previously filed with the clerk or Claims
                                    Agent, upon which the party will rely to support the basis for and
                                    amounts asserted in the proof of claim; and

                             v.     the name, address, telephone number, email address and fax
                                    number of the person(s) (which may be the claimant or the
                                    claimant’s legal representative) with whom counsel for the
                                    Liquidating Trust should communicate with respect to the claim or
                                    the Objection and who possesses authority to reconcile, settle, or
                                    otherwise resolve the objection to the disputed claim on behalf of
                                    the claimant.

                   20.        If a claimant fails to file and serve a timely Response by the Response

 Deadline, the Liquidating Trustee will present to the Court an appropriate order disallowing

 such claimant’s Claim, as set forth in Exhibit 1 and Exhibit 2 to the Proposed Order without

 further notice to the claimant.

                                             Replies to Responses

                   21.        Consistent with Local Rule 9006-1(d), the Liquidating Trustee may, at

 his option, file and serve a reply to a Response no later than 4:00 p.m. (Eastern Time) one (1)

 day before the deadline for filing the agenda for any hearing to consider the Objection.

                                         Separate Contested Matters

                   22.        To the extent that a Response is filed regarding any Claim listed in this

 Objection and the Liquidating Trustee is unable to resolve the Response, the objection by the

 Liquidating Trustee to each such claim asserted herein shall constitute a separate contested

 matter as contemplated by Bankruptcy Rule 9014. Any order entered by the Court regarding an

 objection asserted in the Objection shall be deemed a separate order with respect to each Claim.

                                            Reservation of Rights

                   23.        The Liquidating Trustee hereby reserve all rights to object in the future to

 any of the claims that are the subject of this Objection on any ground, including, but not limited


                                                       8
DOCS_DE:234616.1 65988/003
                Case 19-11743-JTD           Doc 813       Filed 06/11/21    Page 9 of 10




 to, 11 U.S.C. § 502(d), and to amend, modify, and/or supplement this Objection, including,

 without limitation, to object to amended or newly-filed claims.

                   24.       Notwithstanding anything contained in this Objection or the attached

 schedules, nothing herein shall be construed as a waiver of any rights that the Liquidating

 Trustee may have to exercise rights of setoff against the holders of such claims.

                                                   Notice

                   25.       Notice of this Objection shall be provided to (i) the Office of the United

 States Trustee for the District of Delaware; (ii) counsel for the Plan Administrator; (iii) each of

 the claimants whose claim is subject of this Objection; and (iv) all entities requesting notice

 pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested, the Liquidating

 Trustee submits that no further notice is required.

                                   Compliance with Local Rule 3007-1

                   26.       The undersigned representative of Pachulski Stang Ziehl & Jones LLP

 (“PSZ&J”) certifies that he has reviewed the requirements of Local Rule 3007-1 and that the

 Objection substantially complies with that Local Rule. To the extent that the Objection does not

 comply in all respects with the requirements of Local Rule 3007-1, PSZ&J believes such

 deviations are not material and respectfully requests that any such requirement be waived.



                                 [remainder of page intentionally left blank]




                                                      9
DOCS_DE:234616.1 65988/003
               Case 19-11743-JTD       Doc 813       Filed 06/11/21   Page 10 of 10




                                            Conclusion

        WHEREFORE, for the reasons set forth herein, the Liquidating Trustee respectfully

requests that the Court enter the Proposed Order, substantially in the form attached hereto as

Exhibit A, granting the relief requested herein and granting such other and further relief as is

just and proper.

Dated: June 11, 2021                          PACHULSKI STANG ZIEHL & JONES LLP


                                              /s/ Michael R. Seidl
                                              Bradford J. Sandler (DE Bar No. 4142)
                                              Shirley S. Cho (admitted pro hac vice)
                                              Michael R. Seidl (DE Bar 3889)
                                              Colin R. Robinson (DE Bar No. 5524)
                                              Peter J. Keane (DE Bar No. 5503)
                                              919 N. Market Street, 17th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: bsandler@pszjlaw.com
                                                      scho@pszjlaw.com
                                                      mseidl@pszjlaw.com
                                                      crobinson@pszjlaw.com
                                                      pkeane@pszjlaw.com

                                              Counsel for the Liquidating Trustee




                                                10
DOCS_DE:234616.1 65988/003
